NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELADIO ALVAREZ-CRUZ, AKA Eladio                  No.   16-70345
Alvarez,
                                                 Agency No. A205-600-637
                Petitioner,

 v.                                              MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Eladio Alvarez-Cruz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, including the legal question of whether a particular social group

is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Conde Quevedo v. Barr,

947 F.3d 1238, 1241-42 (9th Cir. 2020). We review for substantial evidence the

agency’s factual findings. Id. at 1241. We deny the petition for review.

      Substantial evidence supports the agency’s determination that Alvarez-Cruz

failed to establish he would be persecuted on account of a protected ground. See

Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a

particular social group is established, an applicant must still show that “persecution

was or will be on account of his membership in such group”); Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      The BIA did not err in concluding that Alvarez-Cruz’s wealth-based social

group was not cognizable. See Diaz-Reynoso v. Barr, 968 F.3d 1070, 1077 (9th

Cir. 2020) (in order to demonstrate membership in a particular social group, the

applicant must establish that the group is “‘(1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))); see also Reyes v. Lynch, 842 F.3d 1125, 1137-38 (9th


                                          2
Cir. 2016) (proposed group was not cognizable because it lacked particularity and

social distinction).

      Thus, Alvarez-Cruz’s asylum and withholding of removal claims fail.

      We reject Alvarez-Cruz’s contentions that the BIA erred by not analyzing

his arguments as to relocation and the immutability of his social group, see

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (agencies are not required

to decide issues unnecessary to the results they reach), and we do not consider the

merits of these issues because the BIA did not reach them, see Santiago-Rodriguez

v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied

on by the BIA).

      As stated in the court’s September 22, 2020 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3